Title: Reply to Thomas Crowley, 21 October 1768
From: Franklin, Benjamin
To: 


Thomas Crowley, an English Quaker and merchant engaged in the iron trade with America, had traveled there enough to realize the strength of colonial resistance to taxation by Parliament. He had been campaigning in consequence for a federation of the empire, with a single imperial parliament, as the means of reconciling colonial rights with those of the mother country. In pursuance of his campaign he published in the Public Advertiser on October 21, 1768, a letter to an American friend in which he combined threats of what could happen if the quarrel came to war with a plea for keeping the peace. To the letter he subjoined the outline of his plan for imperial federation in the form of thirteen propositions, which he said he had recently communicated to the King and the ministry. Franklin composed, or at least dated, his reply on the day Crowley’s letter appeared, and the Public Advertiser published the reply on the 24th.
The principal interest of Franklin’s letter may well lie in what he does not say. His rebuttal of Crowley’s points traverses familiar ground, and is part of his ongoing and essentially repetitive effort to make clear the colonial position. Crowley’s central idea of federation Franklin barely mentions, and then only to brush it aside. He himself had of course entertained the idea fifteen years before, at the time of the Albany Congress, but only on certain conditions; and he had never been confident that the conditions were feasible. In the intervening years his interest had apparently waned so much that he was no longer willing to discuss the general concept, let alone Crowley’s specific propositions.
 
For the Public Advertiser. / To Mr. Thomas Crowley.
Sir,
London, Oct. 21. 1768
As you have printed here your Letter of yesterday to your Friend in America, and it may be long before you receive an Answer from thence, permit me in the mean time to give you a few Remarks on it, submitting them, as you have done your Letter, to the Publick.
The Disposition you show to promote Peace and Harmony between the two Countries, is commendable: But if you wish to have any Influence with us Americans as a Mediator, methinks you should have avoided giving us ground for Suspicion that you are prejudic’d against us, and that you have imbib’d Notions of us extreamly injurious and not founded in fact. You speak of us as a People unreasonable enough to expect Protection from Britain, without contributing towards the Expence; which is far from being the Case. The King has no Subjects more willing to grant him Aids in proportion to their Abilities. You speak of our “dangerous and vain Expectations of becoming independent,” and say, that “certainly there are such among us.” Allow me to tell you, that you are certainly mistaken, and that there is not a single Wish in the Colonies to be free from Subjection to their amiable Sovereign the King of Great Britain, and the constitutional Dependance then arising; and the charging them with such Views is a cruel Calumny, which you ought not to have countenanc’d, much less to have asserted it as a certain Fact. You bring an Account against us of Eighty Millions, which you say this Nation has run in debt by a War commenced for our Protection; and this join’d with your groundless Insinuations of our Unwillingness to contribute to the Exigencies of the Crown, seems intended to make us odious, as being both burthensome and ungrateful. We cannot take this well of you, when it is known that that War was commenc’d not to defend the Colonies (who were in profound Peace, and had given no Offence to their Neighbours either Indians or French) but to protect the British Trade with the Indians which the French had interrupted, and to remove their Incroachments on the King’s Wilderness Lands in Acadia. We have never engag’d Britain in any War on our Account, but have constantly manag’d our Indian Wars ourselves, without asking Help from hence either of Men or Money. On the other Hand, by our Connection with Britain we are unavoidably drawn into all her Wars, and always have, as it was our Duty, borne our Part of them without murmuring. And you might with more Propriety have charged that Expence of Eighty Millions to the Manufacturers of Birmingham, Yorkshire, Manchester, Norwich, &c. or to the British Merchants, since the securing a Vent for their Goods, and the Freedom and Extention of their Trade, was more the Motive of the War, than our Protection who ask’d for none. But you pass them over, as you do Hanover, Portugal, and the East India Company, whose Protection was expressly intended by Britain, and indeed, highly expensive to her; tho’ left entirely out of your Account, that the Odium of the whole may be laid on us. As to the “burning all our maritime Towns,” which you would intimidate us with, I shall only say, that I wonder how so barbarian a Thought came into a peaceable Man’s Head. This brave and generous Nation can never proceed to such Excesses against us, merely for vindicating our Rights, and endeavouring to secure them by the quiet Measures of Industry and Frugality. However, if our Property is not in fact our own, but may be taken from us at the Pleasure of others without our Consent, ’tis no matter how soon it is burnt: It is not worth holding on such Terms. You farther intimate, that our using British Manufactures gives us no Merit with this Nation, because we must have us’d them if our Ancestors had not migrated, and we had of course been born here. This is an ingenious Argument, which I will not dispute, but only observe, that if Britain is not oblig’d by our buying her Goods, we hope she will not be disoblig’d by our refusing them; since if we had been born here we might have work’d for ourselves, and that is only what we are now about to do. On the whole, as we are not presumptuous enough to ask an Union with Britain, such as England contracted with Scotland, we have no “Propositions” to make, but that she would leave us the Enjoyment of our native and dear-bought Privileges, and not attempt to alter or innovate our Constitutions, in the Exercise of which every thing went prosperously for both Countries, ’till the Idea of Taxing us by the Power of Parliament unfortunately enter’d the Heads of your Ministers, which has occasion’d a publick Discussion of Questions that had better never have been started, and thrown all into Confusion. I am, Sir, with great Respect for your good Intentions, equally a Lover of Peace with yourself, and also Your well-wishing Friend,
Francis Lynn, of Boston in New-England.
To Mr. Thomas Crowley.
